Name: Council Regulation (EEC) No 1353/90 of 14 May 1990 fixing the monthly price increases for paddy rice and husked rice for the 1990/91 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 134 / 18 Official Journal of the European Communities 28. 5 . 90 COUNCIL REGULATION (EEC) No 1353 / 90 of 14 May 1990 fixing the monthly price increases for paddy rice and husked rice for the 1990/ 91 marketing year  ECU 2,07 per tonne for the intervention price and for the purchase price ,  ECU 2,58 per tonne for the target price . 2 . The monthly increases shall apply to the intervention price and the purchase price from 1 January 1991 to 1 July 1991 , the prices thus obtained for July 1991 remaining valid until 31 August 1991 . The monthly increases shall apply to the target price from 1 October 1990 to 1 July 1991 , the price thus obtained for the month of July 1991 remaining valid until 31 August 1991 . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice ( J ), as last amended by Regulation EEC No 1806 / 89 ( 2 ), and in particular Article 7 (2 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas, when the number and amount of the monthly increases and the first month during which these increases are to apply are fixed , account should be taken of the storage costs and financing charges for storing rice in the Community and of the need to ensure that the disposal of stocks of rice conforms to market requirements , HAS ADOPTED THIS REGULATION: Article 1 1 . For the 1990/ 91 marketing year , the amount of each of the monthly increases provided for in Article 7 ( 1 ) of Regulation (EEC) No 1418 / 76 shall be : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1990 . For the Council The President D. J. O'MALLEY (&gt;) OJ No L 166 , 25 . 6 . 1976 , p . 1. ( 2 ) OJ No L 177 , 24 . 6 . 1989 , p . 1 . H OJ No C 49 , 28 . 2 . 1990 , p . 17 .